The opinion of the court was delivered by
Dawson, C. J.:
This is an appeal from a judgment granting a *240temporary injunction against the state board of dental examiners to restrain them from enforcing an order revoking plaintiff’s license to practice his profession as a dentist.
The temporary injunction was granted on the verified petition of the plaintiff which in part alleged:
“That on or about the 10th day of August, 1942, said board, after a hearing held in Kansas City, Wyandotte county, Kansas, made an order revoking the license of plaintiff to practice dentistry in the state of Kansas, and that said board in issuing said order, acted unlawfully, arbitrarily and oppressively, and without authority of law, and that such order imposes a penalty of such severe nature on plaintiff as to take away from him his right to practice his profession and his means of livelihood, all of which was not contemplated by the laws of Kansas, and that this plaintiff has no adequate remedy at law. That unless restrained and enjoined defendants will inflict upon plaintiff irreparable injury and damage.”
Counsel for the defendant board bring this matter here for review, assigning error on the ruling of the trial court and contending that the court had no jurisdiction to grant the temporary injunction, that plaintiff’s petition stated no ground for equitable relief, and that plaintiff had an adequate remedy at law by an appeal from the order of the dental board which had canceled his license.
A majority of this court hold that the contentions of counsel for the dental board are correct. G. S. 1941 Supp. 65-1417 denounces as unlawful a number of acts and forbids a licensed dentist to practice them; and by G. S. 1935, 65-1407 the board is given authority to revoke his license. When such order of the board is made it “shall be in force until reversed or modified by the district court or an appellate court on appeal.” (G. S. 1941 Supp. 65-1418.)
Note the statutory language that the board’s order is to be in force until reversed or modified by the district court. The temporary injunction granted in this case sets at naught that provision of the statute. Counsel for plaintiff cite our recent case of Capland v. Board of Dental Examiners, 149 Kan. 352, 87 P. 2d 597, where the validity of similar orders of the dental board canceling the licenses of two dentists was litigated to a conclusion in the district court and in 'this court by injunction proceedings of like tenor to the case at bar. But in the Capland case the right of the plaintiff to obtain a judicial review o'f the validity of the dental board’s order by injunction proceedings was not questioned. Here it is questioned, and there is no answer to it except to say that the plaintiff’s grievance, *241if established as alleged, can only be redressed as the statute provides — by appeal.
Counsel for plaintiff challenge counsel for the board to point out the statute which prescribes the mode of appeal. Counsel for the board cite G. S. 1935, 60-3301 which provides that a final order made by any tribunal, board or officer exercising judicial functions may be reversed, vacated or modified by the district court. To this citation, G. S. 1935, 60-3308 and 60-3321 should be added. The latter section is important, particularly in the case at bar where the dental board, exercising its judicial functions, upon payment of the lawful fees therefor, is required to furnish an authenticated transcript of the proceedings leading up to its order canceling plaintiff’s license, so that he can properly present his cause to the district court pursuant to the appeal accorded him by the statute (G. S. 1941 Supp. 65-1418).
It may be contended that the dental board does not have authority to exercise judicial functions, that its functions are executive and administrative, and that to clothe it with judicial functions would be a commingling of the powers of government in conflict with the tripartite scheme of government provided by our constitution. (State v. Johnson, 61 Kan. 803, 60 Pac. 1068.) A majority of this court reject this view, and hold that since the right to practice dentistry is a statutory privilege and not a natural right, the legislature may provide for the granting and revoking of licenses according to its own good will and pleasure, and that no constitutional inhibition impairs the force of its statutory declaration that the dental board’s order revoking plaintiff’s license shall be in force until that order is reversed or modified by the judgment of the district court on appeal.
It follows that the temporary injunction of the district court was improvidently granted and should be set aside and that plaintiff’s suit for an injunction should be dismissed and the cause remanded with instructions to that effect. It is so ordered.